    Case: 1:20-cv-06676 Document #: 48 Filed: 01/22/21 Page 1 of 1 PageID #:2856




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

OAKLEY, INC.,                                        Case No. 20-cv-06676

                        Plaintiff,                   Judge Martha M. Pacold

       v.                                            Magistrate Judge Young B. Kim

CYCLING FRANCHISE STORE, et al.,

                        Defendants.


                     NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Oakley, Inc.

(“Plaintiff”) hereby dismisses this action with prejudice as to the following Defendants:

               Defendant Name                                          Line No.
               NW Oficial Store                                           17
              Strava Factory Store                                        21


Dated this 22nd day of January 2021.         Respectfully submitted,


                                             /s/ Jake M. Christensen
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             Jake M. Christensen
                                             Thomas J. Juettner
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080 / 312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             jchristensen@gbc.law
                                             tjjuettner@gbc.law

                                             Counsel for Plaintiff Oakley, Inc.




                                                1
